—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), entered April 2, 1996, as granted the cross motion by the defendant City of Beacon for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the defect in the sidewalk where the accident occurred was too trivial to be actionable against the defendant City of Beacon (see, Trincere v County of Suffolk, 232 AD2d 400; Guerrieri v Summa, 193 AD2d *333647). Bracken, J. P., O’Brien, Santucci and Friedmann, JJ., concur.
Goldstein, J,, concurs on constraint of Trincere v County of Suffolk (232 AD2d 400).